         Case 1:21-cv-00095-RP Document 6-1 Filed 02/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 JUDY HARWARD and                              §
 BRENT HARWARD et al.,                         §
      Plaintiffs,                              §
                                               §
 v.                                            §      CIVIL ACTION NO. 1:21-cv-00095-RP
                                               §
 CITY OF AUSTIN and                            §
 AUSTIN COMMUNITY COLLEGE,                     §
       Defendants.                             §

ORDER GRANTING DEFENDANT CITY’S UNOPPOSED MOTION TO EXTEND DEADLINE
      TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT

       On this day came to be heard Defendant City of Austin’s Unopposed Motion to Extend

Deadline to Answer or Otherwise Respond to Plaintiffs’ Complaint. Having considered the motion

and noting that it is unopposed, the Court finds that it should be and accordingly is GRANTED.

       It is therefore ORDERED that Defendant City of Austin, Texas’s deadline to answer or

otherwise respond to Plaintiffs Complaint (Dkt. 1) under Rule 12(a)(1)(A)(i) is hereby extended

from February 23, 2021 to March 25, 2021.

       SIGNED this _____ day of ____________, 2021.



                                                   ____________________________________
                                                   THE HONORABLE ROBERT L. PITMAN
                                                   UNITED STATES DISTRICT JUDGE




DEF. CITY’S UNOPPOSED MOT. FOR EXTENSION                                                 PAGE 1
